               IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

JESSE RUSSELL SIMPSON,

          Petitioner,

v.                                       Civ. Action No. 1:19-CV-68
                                                   (Kleeh)


C. GOMEZ, Warden,

          Respondent.


 MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
     PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

     Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi. For the

reasons discussed below, the Court adopts the R&R in part and

rejects it in part.

                        I.   PROCEDURAL HISTORY

     On March 29, 2019, the Petitioner, Jesse Russell Simpson

(“Petitioner”), filed a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241 (the “Petition”). ECF No. 1. At the time he

filed the Petition, he was incarcerated at FCI Morgantown in

Morgantown, West Virginia. He also filed a motion for leave to

file additional pages and grounds and to prepare exhibits for the

Petition, along with a motion for a preliminary injunction. ECF

Nos. 2, 3. The Clerk of Court issued a Notice of Deficient
SIMPSON V. GOMEZ                                               1:19-CV-68

 MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
    PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

Pleading, directing Petitioner to file a motion to proceed as a

pauper with the necessary supporting documents or pay the filing

fee within 21 days. ECF No. 4. Petitioner paid the filing fee on

April 18, 2019. ECF No. 9.

     On May 13, 2019, Petitioner moved to file additional pages

and grounds to the Petition and “to return from leave.” ECF No.

12. He also filed another motion for preliminary injunction and a

motion for emergency injunction. ECF Nos. 13, 14. On October 17,

2019, the Magistrate Judge directed the Warden to show cause on

the limited issue of whether Petitioner had lost any Good Conduct

Time (“GCT”) as a sanction for a disciplinary violation. ECF No.

16. The Warden responded on November 5, 2019. ECF No. 18.

     On November 6, 2019, Petitioner filed a motion for extension

of time to file related civil action(s) and a motion to submit

additional information. ECF Nos. 19, 20. By separate orders,

Petitioner’s motion for an extension was denied, and his motion to

submit   additional   information   was   construed   as   a    motion   to

supplement and granted. ECF Nos. 21, 22. His motion for leave to

file additional pages and prepare exhibits was construed as a

motion to file excess pages and granted. ECF No. 24. His letter

motions to have copies of court filings sent to his mother were

denied. ECF No. 25. On December 3, 2019, the Magistrate Judge

issued his R&R. ECF No. 27.

                                    2
SIMPSON V. GOMEZ                                              1:19-CV-68

 MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
    PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

                             II.   THE PETITION

     The   R&R   organizes    Petitioner’s   claims   into   five   general

grounds. Petitioner did not object to this characterization of his

claims:

           Ground One:

           Petitioner    alleges   that   while  he   was
           incarcerated at FCI Danbury in Danbury,
           Connecticut, certain Bureau of Prisons (“BOP”)
           employees    retaliated    against   him   for
           exercising his First, Fifth, and Eighth
           Amendment rights. He argues that this stemmed
           from his revealing that he identified as LGBT
           and his joining a music program band comprised
           primarily of LGBT inmates.

           Ground Two:

           Petitioner alleges that after he arrived at
           the BOP’s Oklahoma transfer center, BOP
           employees    retaliated   against    him   for
           exercising his First, Fifth, and Eighth
           Amendment rights. Specifically, he argues that
           they denied him a lower bunk, despite the fact
           that he had a medical pass for one; refused to
           issue him a pillow for over one week; and
           interfered with his right to file grievances.

           Ground Three:

           Petitioner alleges that when he arrived at FCI
           Morgantown, BOP employees denied him his
           First, Fifth, and Eighth Amendment rights. He
           argues that he experienced retaliation based
           on his coming out as LGBT, that staff seized
           his personal property without cause, and that
           he was denied requested medical care.




                                      3
SIMPSON V. GOMEZ                                            1:19-CV-68

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
       PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

            Ground Four:

            Petitioner alleges that he is innocent of any
            and all violations included in Incident Report
            #3216326, issued at FCI Morgantown. He argues
            that the report is erroneous, capricious,
            retaliatory, and in violation of 28 C.F.R.
            § 541.1.

            Ground Five:

            Petitioner alleges that he is innocent of any
            and all violations included in Incident Report
            #3218313, issued at FCI Morgantown. He argues
            that   the   report   is   erroneous,   vague,
            unsubstantiated, frivolous, capricious, and
            retaliatory. He argues that it omitted key
            information, violated 28 C.F.R. § 541.1, and
            was used to artificially raise his custody
            level.

       Petitioner requests a sentence reduction, including immediate

release; a vacating of his sentence; an expungement of his incident

report;    the   return    of   his   paperwork;   restoration   of   his

constitutional rights; release from the Special Housing Unit;

daily access to the phone and email; termination of his SIS

investigation; reinstatement of his programming assignments; 15

days of good time credit per month from December 2018 until the

present time; and mental health treatment. ECF No. 1 at 8. 1




1 This refers to page 8 of the electronic filing containing the
Petition, not page 8 of the Petition itself.
                                      4
SIMPSON V. GOMEZ                                          1:19-CV-68

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
       PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

                              III. THE R&R

The R&R recommends the following:

            •   That Petitioner’s civil rights claims
                regarding    the   conditions  of   his
                confinement, alleged in Grounds One and
                Two, be dismissed with prejudice to be
                addressed in their respective district
                courts; 2

            •   That   Petitioner’s  claims   of   wrongful
                disciplinary actions and for an award of
                GCT should be denied and dismissed with
                prejudice   because  Petitioner   was   not
                sanctioned with the loss of GCT for either;

            •   That Petitioner’s civil rights claims for
                conditions    of    confinement    at    FCI
                Morgantown, raised in Grounds Two, Three,
                and   Five,   should   be   denied   without
                prejudice because Petitioner has a right to
                raise those claims in a Bivens civil rights
                action;

            •   That the Court direct the Warden to file a
                supplemental   response   to   Petitioner’s
                remaining § 2241 claim, raised in his
                November 6, 2019, supplement [ECF No. 1-4],
                regarding his entitlement under the First
                Step Act to 50 days of GCT from January 21,
                2019, until the date he filed the Petition;

            •   That the Clerk be directed to send the
                applicable forms for the filing of a Bivens
                action in this district to Petitioner, to




2Specifically in Counts One and Two, Petitioner asserts challenges
that should be brought in the United States District Court for the
District of Connecticut and the United States District Court for
the Western District of Oklahoma.
                                    5
SIMPSON V. GOMEZ                                            1:19-CV-68

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
       PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

                permit him to file his civil rights claims
                against the FCI Morgantown BOP staff; 3

            •   That Petitioner’s pending Motion to File
                Additional Pages and Grounds to Petition
                for Habeas Corpus and to Return from Leave
                [ECF No. 12] be denied as moot because it
                pertains to Petitioner’s civil rights
                claims, which are not cognizable in a habeas
                corpus action;

            •   That   Petitioner’s pending     Motion for
                Preliminary Injunction [ECF     No. 3] be
                denied as moot; and

            •   That his Motion for Preliminary Injunction
                [ECF No. 13] and Motion for Emergency
                Injunction [ECF No. 14] be denied for lack
                of jurisdiction.

                        IV.   STANDARD OF REVIEW

       When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may adopt,

without      explanation,     any   of    the      magistrate   judge’s

recommendations” to which there are no objections. Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)). Courts will


3 The R&R also recommends that the Petitioner should fill out and
return the court-approved forms to the Clerk of Court within 14
days of the date of service of the R&R. If Petitioner fails to
timely fill out and return the court-approved forms, his Bivens
claims contained in his § 2241 Petition as Grounds Three and Four
will be given no consideration and will be recommended for
dismissal upon final review of his remaining § 2241 claim.
                                    6
SIMPSON V. GOMEZ                                         1:19-CV-68

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
       PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

       Here, Petitioner has filed three objections:

       (1)   Petitioner objects to the finding that the
             Ground Four and Ground Five claims of wrongful
             disciplinary actions and for an award of GCT
             should   be   denied    and   dismissed   with
             prejudice; 4

       (2)   Petitioner objects to the requirement that he
             fill out and return the court-approved Bivens
             forms to the Clerk within 14 days; and

       (3)   Petitioner objects to the finding that the
             November 6, 2019, motion to supplement his
             petition was found to be related to the
             calculation of 54 days of GCT per year because
             it was actually filed to address the GCT that
             he was prevented from earning by participating
             in productive activities.

The Court reviews these portions of the R&R de novo and reviews

the remainder of the R&R for clear error.

                            V.   DISCUSSION

       A.    Objection #1

       The R&R recommended that Petitioner’s claims of wrongful

disciplinary actions and for an award of GCT should be denied and

dismissed with prejudice because Petitioner was not sanctioned


4 Petitioner requests that they be dismissed without prejudice so
that he can file a Bivens claim against the FCI Morgantown staff
with this Court.
                                   7
SIMPSON V. GOMEZ                                        1:19-CV-68

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
       PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

with the loss of GCT for either. Petitioner objects to this and

argues that they be dismissed without prejudice so that he can

place his Bivens claim against the FCI Morgantown staff with this

court. The Court agrees with Petitioner on this issue. Because

this issue is a Bivens issue, the Court has no jurisdiction to

dismiss it with prejudice based on the Government’s affidavit. 5

Therefore, the Court will REJECT the R&R’s recommendation that it

be dismissed with prejudice. The claims will be DISMISSED WITHOUT

PREJUDICE.

       B.   Objection #2

       The R&R directed the Clerk to send the applicable forms for

the filing of a Bivens action to Petitioner, to permit him to file

his civil rights claims against the FCI Morgantown BOP staff. It

also provided that Petitioner shall fill out and return the forms

to the Clerk of Court within 14 days of the service of the R&R.

The R&R provides that if Petitioner fails to timely do so, his



5 As noted in the R&R, “a Bivens action is used to hold federal
officers ‘individually liable for constitutional violations.’” ECF
No. 27 at 6 (citing Starr v. Baca, 625 F.3d 1202 (9th Cir. 2011)).
It is the federal analogue to an action against state or local
officials under § 1983. See Bivens v. Six Unknown Agents of the
Fed. Bureau of Narcotics, 403 U.S. 388, 392-94; see also Preiser
v. Rodriuez, 411 U.S. 475, 499 (1973) (writing that “a § 1983
action is a proper remedy for a state prisoner who is making a
constitutional challenge to the conditions of his prison life, but
not the fact or length of his custody”). Such claims are not
cognizable in a § 2241 action.
                                  8
SIMPSON V. GOMEZ                                        1:19-CV-68

    MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
       PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

Bivens claims contained in his § 2241 Petition as to Grounds Three

and Four will be given no consideration and will be recommended

for dismissal.

       In Petitioner’s Objections, he writes that he received the

R&R on Friday, December 6, 2019. As of December 7, 2019, he had

still not received the Bivens forms from the Clerk. He argues that

two weeks is not enough time for him to prepare the forms. For

those reasons, the Court REJECTS the R&R as to this issue. The

Clerk is DIRECTED to provide Petitioner with the appropriate Bivens

forms. Petitioner is ORDERED to file the Bivens forms with the

Court on or before April 17, 2020. If Petitioner fails to timely

fill out and return the court-approved forms, his Bivens claims

contained in his § 2241 Petition as to Grounds Three and Four will

be given no consideration and will be dismissed upon final review

of his remaining § 2241 claim.

       C.   Objection #3

       The R&R recommends that the parties should brief the new

issues raised in the November 6, 2019, motion to supplement.

Petitioner objects to the R&R’s characterization of those issues. 6



6 Specifically, he objects to the finding that the November 6,
2019, motion to supplement his petition was found to be related to
the calculation of 54 days of GCT per year because it was actually
filed to address the GCT that he was prevented from earning by
participating in productive activities.
                                  9
SIMPSON V. GOMEZ                                              1:19-CV-68

 MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
    PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

Without ruling on whether the R&R properly described the issues,

the Court agrees that the issues need to be briefed. The Court

ADOPTS the R&R on this point. The Warden is ORDERED to respond, on

or before April 10, 2020, to the “Motion to Submit Additional

Information,” docketed at ECF No. 20.

                            VI.   CONCLUSION

     After reviewing the remainder of the R&R and finding no clear

error,   the   Court   adopts   all   remaining   portions   of   the   R&R.

Therefore, the R&R is adopted in part and rejected in part. The

Court hereby ORDERS the following:

         • The R&R [ECF No. 27] is ADOPTED IN PART and
           REJECTED IN PART, to the extent described
           above;

         • Petitioner’s Objections [ECF No. 29] are
           ADOPTED IN PART and REJECTED IN PART, to the
           extent described above;

         • The Motion for Preliminary Injunction Granting
           Access to Legal Materials [ECF No. 3] is
           DENIED;

         • The Motion to File Additional Pages and
           Grounds to Petition for Habeas Corpus and to
           Return from Leave [ECF No. 12] is DENIED;

         • The Motion for Preliminary Injunction [ECF No.
           13] is DENIED;

         • The Motion for Emergency Injunction [ECF No.
           14] is DENIED;




                                      10
SIMPSON V. GOMEZ                                      1:19-CV-68

 MEMORANDUM OPINION AND ORDER ADOPTING IN PART AND REJECTING IN
    PART PRELIMINARY REPORT AND RECOMMENDATION [ECF NO. 27]

        • The Clerk is DIRECTED to provide Petitioner
          with the appropriate Bivens forms;

        • Petitioner is ORDERED to file the forms on or
          before April 17, 2020, and if he fails to do
          so, his Bivens claims contained in his § 2241
          Petitioner in Grounds Three and Four will be
          given no consideration and will be dismissed
          upon final review of his remaining § 2241
          claim;

        • The only remaining § 2241 claim relates to the
          November 6, 2019, filing; and

        • The Warden is ORDERED to respond, on or before
          April 10, 2020, to the “Motion to Submit
          Additional information,” docketed at ECF No.
          20.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record and the pro se Petitioner,

via certified mail, return receipt requested.

     DATED: March 19, 2020
                              /s/ Thomas S. Kleeh
                              ___________________________
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                               11
